Exhibit 10.1

ENTEROMEDICS INC.

EXECUTIVE EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made and entered on November 17, 2014
(“Agreement Date”) between EnteroMedics Inc. (“Company”), a Delaware corporation
with its principal place of business at 2800 Patton Road, St. Paul, Minnesota
55113, and Bradford Hancock (“Employee”), a Minnesota resident, whose address is
8680 Great Waters Alcove, Eden Prairie, MN 55347, for the purpose of setting
forth the terms and conditions of Employee’s employment by the Company.

RECITALS

WHEREAS, Employee possesses certain skills, talents, contacts, judgment and
knowledge of the business of Company;

WHEREAS, Employee is currently employed by the Company as Chief Commercial
Officer, the Company desires to have the continued benefit of Employee’s
employment in such capacities, and Employee desires to continue to serve in such
capacities, pursuant to the terms and conditions set forth in this Agreement;

WHEREAS, Employee will continue to be a key employee of the Company with
significant access to confidential and proprietary information concerning the
Company and its business, and Employee understands and agrees that the
disclosure of such information or the engaging in competitive activities would
cause substantial harm to the Company; and

WHEREAS, Employee understands that such continued employment is expressly
conditioned on execution of this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of Employee’s continued employment with Company
and the foregoing premises, the mutual covenants set forth below and other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Company and Employee agree as follows:

ARTICLE I: EMPLOYMENT, TERM, AND DUTIES

1.1 Employment. Company hereby employs Employee as Chief Commercial Officer and
Employee accepts such employment and agrees to perform services for Company
pursuant to the terms and conditions set forth in this Agreement.

1.2 Term. The term (“Term”) of this Agreement shall commence on the Agreement
Date and, unless earlier terminated in accordance with Article III of this
Agreement, shall terminate one year from the Agreement Date; provided, however,
the term of this Agreement shall automatically renew for successive one year
terms thereafter unless prior to ninety (90) days of the expiration of the
initial Term or any additional Terms, either party provides written notice to
the other of its or his desire to terminate this Agreement.



--------------------------------------------------------------------------------

1.3 Position and Duties.

1.3.1 Service with Company. During the Term, Employee agrees to perform such
duties and responsibilities as are assigned to him from time to time by the CEO
and Company’s Board of Directors (“Board”) which currently encompasses financial
and administrative services.

1.3.2 Performance of Duties. During the Term, Employee agrees to serve Company
in an Executive capacity as Chief Commercial Officer and shall perform such
duties as are required by the CEO and the Board. Employee hereby warrants and
represents that Employee has no contractual commitments or other obligations to
third parties inconsistent with Employee’s acceptance of this employment and
performance of the obligations set forth in this Agreement. Employee shall
perform such duties and carry out Employee’s responsibilities hereunder
faithfully and to the best of Employee’s ability, and shall devote Employee’s
full business time and best efforts to the business and affairs of the Company
(exclusive of periods of vacation, sickness, disability, or other leaves to
which Employee is entitled). Employee will perform all of Employee’s
responsibilities in compliance with all applicable laws and in a professional
manner consistent with generally accepted industry practices and procedures and
any specific Company policies or guidelines, and Employee will ensure that the
operations Employee manages are in compliance with all applicable laws

ARTICLE II: COMPENSATION, BENEFITS AND EXPENSES

2.1 Base Salary. Subject to the provisions of Article III of this Agreement,
during the Term, Company shall pay Employee a Base Salary not less than $330,000
per year or such higher annual rate as may from time to time be approved by the
Board. Such Base Salary shall be paid in substantially equal regular periodic
payments, less deductions and withholdings, in accordance with Company’s regular
payroll procedures, policies and practices as such may be modified from time to
time. The Base Salary shall be reviewed by the compensation committee of the
Board annually for potential adjustment on the basis of performance and Employee
shall be eligible, at Company’s sole discretion, for annual salary increases
consistent with Company’s procedures, policies and practices. If Employee’s Base
Salary is increased from time to time during the Term, the increased amount
shall become the Base Salary for the remainder of the Term and any extensions of
the Term and for as long thereafter as required pursuant to Article III as
applicable, subject to any subsequent increases.

2.2 Incentive Compensation. In addition to Base Salary, Company shall make
Employee eligible for such cash and equity pursuant to Company’s Incentive
Compensation Plan, if any, as may be applicable and adopted by Company. Payment
of incentive compensation will be subject to Employee achieving certain
objectives set annually by Employee and the Compensation Committee of the Board,
with the target amount of any cash incentive compensation for any calendar year
to be approved by the Compensation Committee of the Board, which in no event
shall exceed 40% of Employee’s base salary in effect from time to time. Employee
and the CEO will meet and review the objectives set by the CEO for the upcoming
calendar year prior to March 31 of each year.

2.3 Participation in Benefits. During the Term of Employee’s employment by
Company, Employee shall be entitled to participate in the employee benefits
offered generally by Company

 

2



--------------------------------------------------------------------------------

to its employees in accordance with the Company’s existing policies and benefits
plans, to the extent that Employee’s position, tenure, salary, health and other
qualifications make Employee eligible to participate. Without limiting the
foregoing, Employee shall be eligible to participate in any pension plan, or
group life, health or accident insurance or any such other plan or policy that
may presently be in effect or that may hereafter be adopted by the Company for
the benefit of its employees and corporate officers generally. Employee is
eligible to receive Paid Time Off (“PTO”) on an annual basis subject to
Company’s PTO policy. PTO includes all forms of personal leave including
vacation and sick leave. Employee’s participation in such benefits shall be
subject to the terms of the applicable plans, as the same may be amended from
time to time. Company does not guarantee the adoption or continuance of any
particular employee benefit during Employee’s employment, and nothing in this
Agreement is intended to, or shall in any way restrict the right of Company, to
amend, modify or terminate any of its benefits during the Term of this
Agreement. As with all benefits, the Company reserves the right to alter related
policies and plans, or to cancel such policies or plans altogether, at any time
and at its sole discretion.

ARTICLE III: TERMINATION AND COMPENSATION FOLLOWING TERMINATION

3.1 Termination. Subject to the respective continuing obligations of the parties
under this Agreement, this Agreement and Employee’s employment hereunder may be
terminated prior to the end of the Term (the “Separation Date”) under the
following circumstances; in no event, however, shall the Separation Date be
deemed to occur until Employee experiences a “separation from service” within
the meaning of Section 409A of the Internal Revenue Code:

3.1.1 Termination By Mutual Agreement. By mutual written agreement of the
parties at any time.

3.1.2 Termination By Employee’s Death. In the event of Employee’s death.

3.1.3 Termination By Employee’s Disability. In the event Employee becomes
Disabled. For purposes of this Agreement, “Disabled” or “Disability” means the
incapacity or inability of Employee, whether due to accident, sickness or
otherwise (with the exception of the illegal use of drugs), as determined by a
medical doctor acceptable to Company and confirmed in writing by such doctor, to
perform the essential functions of Employee’s position under this Agreement,
with or without reasonable accommodation (provided that no accommodation that
imposes undue hardship on Company will be required) for an aggregate of ninety
(90) days during any period of one hundred eighty (180) consecutive days, or
such longer period as may be required under applicable law, including any
entitlement to any applicable disability-related leave of absence if Employee
requests to take such leave and satisfies all eligibility requirements for such
leave and provided such leave does not impose an undue hardship on the Company.

3.1.4 Termination By Company For Cause. Company may terminate this Agreement and
Employee’s employment for Cause at any time after providing written notice to
Employee. For purposes of this Agreement, “Cause” means: (a) willful breach of
Employee’s duties to Company or willful breach of this Agreement; (b) conviction
of any felony or any crime involving fraud, dishonesty, or moral turpitude;
(c) participation in any fraud against or affecting

 

3



--------------------------------------------------------------------------------

Company or any subsidiary, affiliate, customer, supplier, client, agent, or
employee thereof; or (d) any other act Company determines constitutes gross or
willful misconduct detrimental to Company including, but not limited to,
unethical practices, dishonesty, disloyalty, or any other acts harmful to
Company; provided, however that a for Cause termination pursuant to clause (a),
if susceptible of cure, shall not become effective unless Employee fails to cure
such failure to perform or breach within thirty (30) days after his receipt of
written notice from Company, such notice to describe such failure to perform or
breach and identify what reasonable actions shall be required to cure such
failure to perform or breach.

3.1.5 Termination By Employee Without Good Reason. The Employee may terminate
Employee’s employment under this Agreement at any time for any reason or no
reason with thirty (30) days written notice. Upon receiving Employee’s notice,
Company has the option, at its discretion (a) to continue to engage Employee’s
services through the 30-day notice period until the Separation Date, or
(b) terminate the use of Employee’s services during the 30-day notice period,
but for salary purposes, treat the Employee as if employment continued through
the 30-day notice period through the Separation Date. In the event that Employee
fails to provide thirty (30) days’ prior written notice, Employee shall not be
entitled to any payment of incentive compensation, in accordance with
Section 3.2.2 below.

3.1.6 Termination By Company Without Cause. Company may terminate Employee’s
employment under this Agreement at any time for any reason or no reason with
30 days written notice including following a Change in Control as defined in
Employee’s applicable Company Incentive Stock Option Agreement(s) or
Non-Incentive Stock Option Agreement(s) (“Employee’s Stock Option Agreements”)
as the case may be, except that no notice shall be required for a termination
without Cause following a Change in Control. In the event the Company should
give Employee notice of termination without Cause, the Company has the option,
at its discretion (a) to continue to engage Employee’s services through the
30-day notice period until the Separation Date, or (b) terminate the use of
Employee’s services during the 30-day notice period, but for salary purposes,
treat the Employee as if employment continued through the 30-day notice period
through the Separation Date.

3.1.7 Termination By Employee For Good Reason. Employee may terminate Employee’s
employment pursuant to this Agreement for Good Reason. For purposes of this
Agreement, “Good Reason” means: (a) at any time, the assignment by Company to
Employee of employment duties, functions or responsibilities that are
significantly different from, and result in a substantial diminution of,
Employee’s compensation, duties, functions or responsibilities without
Employee’s consent; or (b) at any time, a requirement that Employee be based at
any office or location more than 75 miles from Employee’s primary work location
prior to the date of this Agreement without Employee’s consent, provided that
the Employee shall have Good Reason to terminate Employee’s employment if
(i) within 30 days following Employee’s actual knowledge of the event which
Employee determines constitutes Good Reason, Employee notifies the Company in
writing that Employee has determined a Good Reason exists and specifies the
event creating Good Reason, and (ii) following receipt of such notice, the
Company fails to remedy such event within 30 days. If either condition is not
met, Employee shall not have a Good Reason to terminate employment.

 

4



--------------------------------------------------------------------------------

3.2 Compensation Following Termination Prior to End of the Term. In the event
that Employee’s employment pursuant to this Agreement is terminated prior to the
end of the Term, Employee shall be entitled to the following compensation and
benefits upon such termination:

3.2.1 Payment of Base of Salary. In the event that Employee’s employment is
terminated pursuant to any subsection of Section 3.1 of this Agreement, Company
shall pay to Employee, Employee’s spouse or Employee’s estate, as the case may
be, any amounts due to Employee for Base Salary through the Separation Date in
accordance with applicable law.

3.2.2 Payment of Incentive Compensation. In the event that Employee’s employment
is terminated prior to the expiration of the Term pursuant to subsections 3.1.1;
3.1.2; 3.1.3; 3.15 (with proper notice); 3.1.6; or 3.1.7 of Section 3.1 of this
Agreement, Company shall, within 14 calendar days following the Separation Date
or following the expiration of any revocation and/or rescission period in any
applicable release of claims, whichever is later, also pay to Employee,
Employee’s spouse or Employee’s estate, as the case may be, an amount equivalent
to a pro rata portion of any payment under the Company’s Incentive Compensation
Plan to which Employee would have been entitled pursuant to Section 2.2 of this
Agreement and the Company’s policies had Employee remained employed through the
end of the year in question, to be determined at the sole discretion of the
Compensation Committee of the Board.

3.2.3 Payment of Severance for Termination By Company Without Cause or By
Employee for Good Reason. In the event that Employee’s employment is terminated
by the Company at the end of the term in accordance with Section 1.2 (Term), or
prior to the expiration of the Term pursuant to subsection 3.1.6 (By Company
Without Cause) or 3.1.7 (By Employee for Good Reason), and provided Employee has
executed a written release to Company in substantially the same form attached
hereto as Exhibit A and the revocation and/or rescission period specified
therein has expired, Company shall also continue to pay, as severance pay,
Employee’s Base Salary at the rate in effect on the Separation Date, for a
period of 6 months following the Separation Date if employment is terminated by
either party within the first 6 months of Employee’s employment with the
Company, and for a period of 12 months following the Separation Date if
employment is terminated at or after 6 months of Employee’s employment with the
Company. Such payments will be at usual and customary pay intervals of Employer
and will be subject to all appropriate deductions and withholdings. In the event
that a Change in Control occurs, to the extent Employee receives related
severance benefits, Employee shall be entitled to receive either of the
following options at the Employee’s discretion: (a) severance pay to be capped
at an amount $1.00 below the allowable amount under Internal Revenue Code
Sections 280G and 4999, or (b) unreduced severance pay, with Employee assuming
all responsibility for any excise tax liability.

Additionally, pursuant to the terms and conditions set forth in Employee’s
applicable Stock Option Agreements with Company, Company agrees that,
notwithstanding anything to the contrary set forth in such Stock Option
Agreements or Company’s Stock Incentive Plan, as may be amended from time to
time, during the two-year period following the Separation Date, Employee shall
be permitted to exercise immediately all Options granted to Employee that have
vested as of the Separation Date and those Options that would have vested within
one year of the Separation Date had Employee’s employment with Company not
terminated. Notwithstanding anything to the contrary set forth in such Stock
Option Agreements or Company’s Stock

 

5



--------------------------------------------------------------------------------

Incentive Plan, the Company shall have a right, following the Separation Date,
to buy back all such Options granted to Employee based on the per share exercise
price under the applicable option agreement. The parties hereto agree and
acknowledge that, with respect to any Options previously granted to Employee
that were intended by the parties to be treated as “incentive stock options”
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended, such Options, to the extent they may be exercised by Employee more than
90 days following the Separation Date shall be treated as non-qualified Options,
notwithstanding any provision in Employee’s Stock Option Agreements to the
contrary.

In the event that a Change in Control occurs, and Employee is not terminated,
the vesting schedule of Options held by Employee shall accelerate such that on
the date the Change of Control is completed 50% of any unvested shares of
Employee shall immediately vest and shall anything to the contrary set forth in
Employee’s applicable Stock Option Agreements with the Company or Company’s
Stock Incentive Plan; provided, however, that if, in connection with the
consummation of the transaction resulting in the Change in Control, Employee
receives a cash payment with respect to each Option equal to the difference or
“spread” between (i) the per share amount paid to holders of Common Stock in
such transaction and (ii) the per share exercise price under the applicable
option agreement, his Options shall be cancelled upon the consummation of the
Change in Control in exchange for such cash payment.

In the event that a Change in Control occurs, and Employee is terminated, the
vesting schedule of Options held by Employee shall accelerate such that on the
date the Change of Control is completed 100% of any unvested shares of Employee
shall immediately vest and shall be exercisable during the five-year period
following the Separation Date notwithstanding anything to the contrary set forth
in Employee’s applicable Stock Option Agreements with the Company or Company’s
Stock Incentive Plan; provided, however, that if, in connection with the
consummation of the transaction resulting in the Change in Control, Employee
receives a cash payment with respect to each Option equal to the difference or
“spread” between (i) the per share amount paid to holders of Common Stock in
such transaction and (ii) the per share exercise price under the applicable
option agreement, his Options shall be cancelled upon the consummation of the
Change in Control in exchange for such cash payment.

3.2.4 General Provision Regarding Treatment of Options. Except as otherwise
specified in Sections 3.2.3 of this Agreement, the terms of the Stock Incentive
Plan and Employee’s Stock Option Agreements, as applicable, shall govern the
treatment of Employee’s Options following the Separation Date.

3.3 Benefits Following Termination Prior to the End of the Term. In the event
that Employee’s employment is terminated pursuant to subsections 3.1.2; 3.1.3;
3.1.6; or 3.1.7 of Section 3.1 of this Agreement, Employee shall, at no cost to
Employee, be entitled to continue to participate in Company-provided medical,
dental, and life insurance programs for a period of 6 months following the
Separation Date if employment is terminated by either party within the first 6
months of Employee’s employment with the Company, and for a period of 12 months
following the Separation Date if employment is terminated at or after 6 months
of Employee’s employment with the Company – or until Employee obtains comparable
benefits through another entity – irrespective of any then pre-existing health
conditions of Employee or Employee’s spouse. To avoid adverse tax consequences
to Employee under rules that prohibit discrimination

 

6



--------------------------------------------------------------------------------

in favor of highly compensated individuals with respect to health plan
eligibility or benefits, the Company must collect the full fair market value of
the cost of Employee’s medical, dental, and life insurance coverage (using
applicable COBRA rates to determine the cost of such coverage) from Employee’s
salary on an after-tax basis or by personal check from Employee. Because
Employee is only obligated to pay the employee share of the cost of coverage
during this period, the Company will reimburse Employee on a taxable basis for
the difference between the full fair market value of the cost of the coverage
and the employee rate. The Company will provide a gross up so the net result is
Employee’s payment of the employee rate for coverage.

If this Agreement is terminated as a result of Employee’s death, Employee’s then
current spouse shall be entitled to continue to participate in Company-provided
medical and dental insurance programs for one year after Employee’s death
irrespective of any then pre-existing health conditions, unless, in each case,
such continued participation is prohibited by any applicable laws or benefits
plans or would otherwise jeopardize the tax qualified status of any such
programs. If Company is prohibited by applicable law or benefits plans or would
otherwise jeopardize the tax qualified status of any medical, dental, or life
insurance plan and as a result Company terminates coverage, it shall promptly
reimburse Employee (or Employee’s spouse as the case may be) for the cost of
obtaining comparable third party coverage irrespective of any then preexisting
health conditions of Employee and/or his spouse.

Except as otherwise provided in this Section 3.3, the benefits to which Employee
(or, as applicable, Employee’s spouse or estate) may be entitled upon
termination pursuant to the plans and policies of Company specified Article II
of this Agreement shall be determined and paid in accordance with such plans and
policies.

3.4 Surrender of Records and Property. Upon termination of Employee’s employment
with Company, Employee shall deliver promptly to Company all Confidential
Information as defined in Section 4.1 and all Company property including, but
not necessarily limited to records, manuals, books, blank forms, documents,
letters, memoranda, business plans, minutes, notes, notebooks, reports, computer
disks, computer software, computer programs (including source code, object code,
on-line files, documentation, testing materials and plans and reports), computer
print-outs, member or customer lists, credit cards, keys, identification,
products, access cards, designs, drawings, sketches, devices, specifications,
formulae, data, tables or calculations or copies thereof, and all other tangible
or intangible property relating in any way to the business of Company that are
the property of Company or any subsidiary or affiliate, if any, or which relate
in any way to the business, products, practices or techniques of Company or any
subsidiary or affiliate. After returning any such documents, data, and other
property Employee will permanently delete from any electronic media in
Employee’s possession, custody, or control (such as computers, cell phones,
hand-held devices, back-up devices, zip drives, PDAs, etc.), or to which
Employee has access (such as remote e-mail exchange servers, back-up servers,
off-site storage, etc.), all documents or electronically stored images of the
Company, including writings, drawings, graphs, charts, sound recordings, images,
and other data or data compilations stored in any medium from which such
information can be obtained.

Furthermore, Employee agrees that, on or before the Separation Date, Employee
will provide the Company with a list of any documents that Employee created as,
or is otherwise aware to be, password protected and the password(s) necessary to
access such password-protected documents.

 

7



--------------------------------------------------------------------------------

ARTICLE IV: CONFIDENTIAL INFORMATION

4.1 Definition. For purposes of this Agreement, “Confidential Information” means
any information that is not generally known to the public or to other persons
who can obtain economic value from its disclosure or use; information which
derives independent economic benefit from not being known to such persons;
and/or information about the activities or business of Company that is not
generally known to others engaged in similar business or activities, its
products, services, finances, trade secrets, contracts, patents filed or
pending, the techniques used in completing customer projects, research and
development, data and information, processes, designs, engineering, marketing
plans or techniques, organization or operation. The foregoing list is intended
to be illustrative rather than comprehensive. Additionally, the term
“Confidential Information” shall mean any confidential information as that term
is defined in any other agreements Employee has entered with the Company, in any
Company policies, as well as in any agreement the Company may have with its
customers or other third parties from time to time.

4.2 Nondisclosure. During the term of this Agreement or at any time thereafter,
Employee agrees not to disclose Confidential information to any other third
party or company, other than in connection with Employee’s employment with
Company, or use such information, directly or indirectly, for any purpose
whatsoever, without the prior written consent of Company.

4.3 Confidential Information of Others.

4.3.1 No Conflicts. Employee represents that Employee’s performance of all the
terms of this Agreement does not and will not breach any agreement to keep in
confidence proprietary information acquired by me in confidence or in trust
prior to the execution of this Agreement. Employee has not entered into, and
shall not enter into, any agreement, either written or oral, in conflict with
this Agreement.

4.3.2 No Unauthorized Use of Others’ Secrets. Employee represents that Employee
has not brought and will not bring with Employee to the Company, or use in the
performance of my responsibilities at the Company, any materials or documents of
a present or former employer or client that are not generally available to the
public, unless Employee has obtained the express written authorization from the
present or former employer or client for their possession and use and provided a
copy of such authorization to the Company.

4.4 The terms of this Article 4 are in addition to, and not in lieu of, the
covenants set forth in the Non-Disclosure Noncompetition Agreement dated
October 26, 2014 as well as any statutory or other contractual or legal
obligation to which Employee may be subject relating to the protection of
Confidential Information.

ARTICLE V: INVENTIONS

5.1 Disclosure and Assignment of Inventions and Other Works. During the term of
this Agreement and for one year following the Separation Date, Employee shall
promptly disclose to Company in writing all ideas, improvements and discoveries,
whether or not such are patentable or copyrightable, and whether or not in
writing or reduced to practice (“Inventions”) and any writings, drawings,
diagrams, charts, tables, databases, software (in object or source code and
recorded on any medium), and any other works of authorship, whether or not such
are

 

8



--------------------------------------------------------------------------------

copyrightable (“Works of Authorship”) that are conceived, made, discovered,
written or created by Employee alone or jointly with any person, group or
entity, whether during the normal hours of his employment at Company or on
Employee’s own time. Employee hereby assigns all rights to all such Inventions
and Works of Authorship to Company. Employee shall give Company all the
assistance it reasonably requires for Company to perfect, protect, and use its
rights to such Inventions and Works of Authorship. Employee shall sign all such
documents, take all such actions and supply all such information that Company
considers necessary or desirable to transfer or record the transfer of Company’s
entire right, title and interest in such Inventions and Works of Authorship and
to enable Company to obtain exclusive patent, copyright, or other legal
protection for Inventions and Works of Authorship anywhere in the world,
provided Company shall bear all reasonable expenses of Employee in rendering
such cooperation.

5.2 Notice and Acknowledgement. In accordance with Minnesota Statute § 181.78,
the foregoing Section 5.1 does not require Employee to assign or offer to assign
to Company any of Employee’s rights in an Invention that Employee developed
entirely on Employee’s own time without using Company’s equipment, supplies,
facilities or trade secret information, and (1) that does not relate directly to
Company’s business or to Company’s actual or demonstrably anticipated research
or development, or (2) that does not result from any work performed by Employee
for Company. For the purpose of this Section, “Company’s business” shall be
defined as development pertaining to implantable medical devices to treat
obesity or devices to apply signals to a vagus nerve to treat a gastrointestinal
disorder (e.g., obesity, pancreatitis or irritable bowel syndrome).

To the extent a provision in this Agreement purports to require Employee to
assign Inventions otherwise excluded by this paragraph, the provision is against
the public policy of the State of Minnesota and is unenforceable. By signing
this Agreement, Employee acknowledges receipt of the notification required by
Minnesota Statute § 181.78.

5.3 Previous Works or Inventions. As a matter of record Employee has identified
in Exhibit B attached hereto all Works of Authorship or Inventions that have
been generated or conceived or first reduced to practice, written, composed,
created or learned by Employee, alone or jointly with others, prior to
Employee’s employment by the Company, which Employee desires to remove from the
operation of this Agreement. Employee represents and warrants that such list is
complete and accurate. If there is no such list Exhibit B, Employee represents
that Employee has no such Inventions or Works of Authorship at the time of
signing this Agreement.

ARTICLE VI: NONCOMPETITION AND NONSOLICITATION

6.1 Agreement Not to Compete. During the Term of Employee’s employment by
Company, and for a period of 1 (one) year from the Separation Date (whether
termination of employment is occasioned by Employee or Company), Employee shall
not, directly or indirectly, in any place in the world, render services to any
conflicting organization, or engage in competition with Company, in any manner
or capacity, nor direct any other individual or business enterprise to engage in
competition with Company in any manner or capacity, (e.g., as an advisor,
principal, agent, partner, officer, director, stockholder of more than 1% of the
outstanding shares of the capital stock of a publicly traded company, employee,
member of any association or limited liability company or otherwise) on any
products competitive with

 

9



--------------------------------------------------------------------------------

Company’s existing products, any products competitive with Company’s announced
products or any products competitive with Company’s pending products that have
not yet been announced but which Employee has, or should have, actual or
constructive knowledge. For the purposes of this Section, “conflicting
organization” shall be defined as any person, corporation or entity that
competes with any product, process or service, in existence or under
development, of Company pertaining to implantable medical devices to treat
obesity or devices to apply signals to a vagus nerve to treat a gastrointestinal
disorder (e.g., obesity, pancreatitis or irritable bowel syndrome).

6.2 Agreement Not to Solicit. Employee hereby acknowledges that the Company’s
customers constitute vital and valuable aspects of its business on a worldwide
basis. In recognition of that fact, for a period of one (1) year following the
Separation Date (whether termination of employment is occasioned by Employee or
Company), Employee shall not solicit, or assist anyone else in the solicitation
of, any of the Company’s then-current customers to terminate their respective
relationships with the Company and to become customers of any enterprise with
which Employee may then be associated, affiliated or connected.

6.3 Agreement Not to Recruit.

Employee hereby acknowledges that the Company’s employees, consultants and other
contractors constitute vital and valuable aspects of its business and missions
on a worldwide basis. In recognition of that fact, for a period of one (1) year
following the Separation Date (whether termination of employment is occasioned
by Employee or Company), Employee shall not solicit, or assist anyone else in
the solicitation of, any of the Company’s then-current employees, consultants
and other contractors to terminate their respective relationships with the
Company and to become employees, consultants and other contractors of any
enterprise with which Employee may then be associated, affiliated or connected.

6.4 Judicial Enforcement.

6.4.1 Employee and the Company agree that, if the period of time or the scope of
any of the provisions set forth in this Article 6 shall be adjudged unreasonably
overbroad in any court or other proceeding, then the period of time and/or scope
shall be modified accordingly so that the covenants contained herein may be
enforced to the fullest extent permissible by law.

6.4.2 In the event of a breach or violation of any provision of this Article 6
by Employee, the parties agree that, in addition to any other remedies it may
have, the Company shall be entitled to equitable relief for specific
performance, and Employee hereby agrees and acknowledges that the Company has no
adequate remedy at law for the breach of the employment covenants contained
herein.

6.5 The terms of this Article 6 are in addition to, and not in lieu of, the
covenants set forth in the Nondisclosure and Noncompetition Agreement, as well
as any statutory or other contractual or legal obligation to which Employee may
be subject relating to non-competition and non-solicitation.

 

10



--------------------------------------------------------------------------------

ARTICLE VII: MISCELLANEOUS PROVISIONS

7.1 Company Remedies. Employee acknowledges and agrees that the restrictions and
agreements contained in this Agreement are reasonable and necessary to protect
the legitimate interests of Company, that the services to be rendered by
Employee are of a special, unique and extraordinary character, that it would be
difficult to replace such services and that any violation of Articles IV, V or
VI of this Agreement would be highly injurious to Company, that Employee’s
violation of any of Articles IV, V or VI of this Agreement would cause Employer
irreparable harm that would not be adequately compensated by monetary damages
and that the remedy at law for any breach of any of the provisions of
Articles IV, V and VI will be inadequate. Accordingly, Employee specifically
agrees that Company shall be entitled, in addition to any remedy at law, to
preliminary and permanent injunctive relief and specific performance for any
actual or threatened violation of this Agreement and to enforce the provisions
of Articles IV, V and VI of this Agreement.

7.2 Assignment. This Agreement shall not be assignable, in whole or in part, by
Employee without the written consent of Company and any purported or attempted
assignment or transfer of this Agreement or any of Employee’s duties,
responsibilities or obligations hereunder shall be void. This Agreement is
binding upon Employee, Employee’s heirs and personal representatives. This
Agreement shall inure to the benefit of and be binding upon Company and its
successors and assigns. Notwithstanding the foregoing, Company may, without the
consent of Employee, assign its rights and obligations under this Agreement to
any business entity that has become the successor to Company in the event of a
sale, merger, liquidation or similar transaction. After any such assignment by
Company, Company shall be discharged from all further liability hereunder and
such successor assignee shall thereafter be deemed to be Company for the
purposes of all provisions of this Agreement.

7.3 Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing, shall be deemed to have been duly given on the
date of service if personally served on the parties to whom notice is to be
given, or on the third day after mailing if mailed to the parties to whom notice
is given, whether by first class, registered, or certified mail, and properly
addressed as follows:

 

If to the Company, at: EnteroMedics Inc. 2800 Patton Road St. Paul, MN 55113 If
to Employee, at: 26321 607th Street Mantorville, MN 55955

Any party may change the address for the purpose of this Section by giving the
other written notice of the new address in the manner set forth above.

7.1 Governing Law/Venue. The validity, interpretation, performance and
enforcement of this Agreement shall be governed by the laws of the State of
Minnesota, without regard to conflicts of laws principles thereof. The parties
agree that any disputes arising out of this Agreement shall be venued in
Minnesota District Court, Hennepin County, or United States

 

11



--------------------------------------------------------------------------------

District Court, District of Minnesota. The parties consent to the exclusive
jurisdiction of the Minnesota District Court, Hennepin County, or the United
States District Court for the District of Minnesota, for this purpose.

7.2 Arbitration. The parties irrevocably consent that any litigation commenced
or arising in connection with the interpretation or enforcement of this
Agreement that has not been settled through negotiation within a period of
thirty (30) days after the date on which either party shall first have notified
the other party in writing of the existence of a dispute shall be settled by
final and binding arbitration under the then-applicable Commercial Arbitration
Rules of the American Arbitration Association (“AAA”). Any such arbitration
shall be conducted by one (1) neutral arbitrator appointed by mutual agreement
of the parties or, failing such agreement, in accordance with the AAA Rules. The
arbitrator shall be an experienced attorney with a background in employment law.
Any arbitration shall be conducted in Minneapolis, Minnesota. An arbitration
award may be enforced in any court of competent jurisdiction. Notwithstanding
any contrary provision in the AAA Rules, the following additional procedures and
rules shall apply to any such arbitration:

 

  (A) Each party shall have the right to request from the arbitrator, and the
arbitrator shall order upon good cause shown, reasonable and limited pre-hearing
discovery, including (1) exchange of witness lists, (2) depositions under oath
of named witnesses at a mutually convenient location, (3) written
interrogatories, and (4) document requests;

 

  (B) Upon conclusion of the pre-hearing discovery, the arbitrator shall
promptly hold a hearing upon the evidence to be adduced by the parties and shall
promptly render a written opinion and award;

 

  (C) The arbitrator may award damages or injunctive relief consistent with the
terms of this Agreement but may not award or assess punitive damages against
either party; and

 

  (D) Each party shall bear his or its own costs and expenses of the arbitration
and one-half (1/2) of the fees and costs of the arbitrator, subject to the power
of the arbitrator, in his or her sole discretion, to award all such reasonable
costs, expenses and attorneys’ fees to the prevailing party.

7.3 Construction. Notwithstanding the general rules of construction, both
Company and Employee acknowledge that both parties were given an equal
opportunity to negotiate the terms and conditions contained in this Agreement,
and agree that the identity of the drafter of this Agreement is not relevant to
any interpretation of the terms and conditions of this Agreement.

7.4 Severability. hi the event any provision of this Agreement (or portion
thereof) shall be held illegal or invalid for any reason, said illegality or
invalidity shall not in any way affect the legality or validity of any other
provision of this Agreement. To the extent any provision (or portion thereof) of
this Agreement shall be determined to be invalid or unenforceable in any
jurisdiction, such provision (or portion thereof) shall be deemed to be deleted
from this Agreement as to such jurisdiction only, and the validity and
enforceability of the remainder of such provision and of this Agreement shall be
unaffected.

 

12



--------------------------------------------------------------------------------

7.5 Entire Agreement. This Agreement, as well as the exhibits hereto and any
agreements referenced herein, is the final, complete and exclusive agreement of
the parties and sets forth the entire agreement between Company and Employee
with respect to Employee’s employment by Company, and there are no undertakings,
covenants or commitments other than as set forth herein. The Agreement may not
be altered or amended, except by a writing executed by Employee and a member of
the Board. Except as otherwise indicated, this Agreement supersedes, terminates,
replaces and supplants any and all prior understandings or agreements between
the parties relating in any way to the hiring or employment of Employee by
Company.

7.6 Survival. The parties expressly acknowledge and agree that the provisions of
this Agreement that by their express or implied terms extend beyond the
expiration of this Agreement or the termination of Employee’s employment under
this Agreement, shall continue in full force and effect, notwithstanding
Employee’s termination of employment under this Agreement or the expiration of
this Agreement.

7.7 Waivers. No failure on the part of either party to exercise, and no delay in
exercising, any right or remedy under this Agreement shall operate as a waiver
thereof; nor shall any single or partial exercise of any right or remedy under
this Agreement preclude any other or further exercise thereof or the exercise of
any other right or remedy granted hereby or by any related document or by law.

7.8 Attorneys’ Fees. Upon receipt by Company of a statement for legal services
from the attorneys representing Employee, Company shall reimburse Employee or
pay on behalf of Employee the reasonable and necessary attorneys’ fees and
associated expenses incurred by Employee in connection with the negotiation of
this Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

ENTEROMEDICS INC. EMPLOYEE By:

/s/ Mark B. Knudson

By:

/s/ Bradford Hancock

Mark B. Knudson Bradford Hancock Its: President and CEO Date:

February 2, 2015

Date:

January 9, 2015

 

13



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

This General Release is made and entered into as of the      day of
            , by Employee (“Employee”).

WHEREAS, EnteroMedics Inc. (“Company”) and Employee are parties to an Employment
Agreement dated                     ;

WHEREAS, Employee intends to settle any and all claims that Employee has or may
have against Company as a result of Employee’s employment with Company and the
cessation of Employee’s employment with Company; and

WHEREAS, Under the terms of the Employment Agreement, which Employee agrees are
fair and reasonable, Employee agreed to enter into this General Release as a
condition precedent to the severance arrangements described in Article III of
the Employment Agreement.

NOW, THEREFORE, in consideration of the provisions and the mutual covenants
herein contained, the parties agree as follows:

1. Release. For the consideration expressed in the Employment Agreement,
Employee does hereby fully and completely release and waive any and all claims,
complaints, causes of action, demands, suits and damages, of any kind or
character, which Employee has or may have against the Released Parties, as
hereinafter defined, arising out of any acts, omissions, conduct, decisions,
behavior or events occurring up through the date of Employee’s signature on this
General Release, including Employee’s employment with Company and the cessation
of that employment. For purposes of this General Release, “Released Parties”
means collectively Company, its predecessors, successors, assigns, parents,
affiliates, subsidiaries, related companies, officers, directors, shareholders,
agents, servants, employees and insurers, and each and all thereof.

Employee understands and accepts that Employee’s release of claims includes any
and all possible discrimination claims, including, but not limited to, claims
based upon: Title VII of the Federal Civil Rights Act of 1964, as amended; the
Age Discrimination in Employment Act; the Americans with Disabilities Act; the
Equal Pay Act; the Fair Labor Standards Act; the Employee Retirement Income
Security Act; the Minnesota Human Rights Act; Minn. Stat. §181.81; or any other
federal, state or local statute, ordinance or law, except for any claims raised
with the Equal Employment Opportunity Commission (“EEOC”), or other local civil
rights enforcement agency. Employee also understands that Employee is giving up
all other claims, including those grounded in contract or tort theories,
including, but not limited to: wrongful discharge; violation of Minn.
Stat. §176.82; breach of contract; tortious interference with contractual
relations; promissory estoppel; breach of the implied covenant of good faith and
fair dealing; breach of express or implied promise; breach of manuals or other
policies; assault; battery; fraud; false imprisonment; invasion of privacy;
intentional or negligent misrepresentation; defamation, including libel,
slander, discharge defamation and self-publication defamation; discharge in
violation of public policy; whistleblower; intentional or negligent infliction
of emotional distress; or any other theory, whether legal or equitable.



--------------------------------------------------------------------------------

Employee further understands that Employee is releasing, and does hereby
release, any claims for damages, by charge or otherwise, whether brought by
Employee or on Employee’s behalf by any other party, governmental or otherwise,
and agrees not to institute any claims for damages via administrative or legal
proceedings against any of the Released Parties. Employee also waives and
releases any and all rights to money damages or other legal relief awarded by
any governmental agency related to any charge or other claim against any of the
Released Parties.

This General Release does not apply to any post-termination claim that Employee
may have for benefits under the provisions of any employee benefit plan
maintained by Company.

Employee’s release of claims shall not apply to any claims Employee might have
to indemnification under Minnesota Statute §302A.521, any other applicable
statute or regulation or Company’s by-laws.

2. Right to Revoke or Rescind. Employee is hereby informed of Employee’s right
to revoke the release of claims, insofar as it extends to potential claims under
the Age Discrimination in Employment Act, by informing the Company of Employee’s
intent to do so within 7 calendar days following the signing of this Agreement.
Employee is also informed of Employee’s right to rescind Employee’s release of
claims, insofar as it extends to potential claims under the Minnesota Human
Rights Act, by delivering a written rescission to the Company within 15 calendar
days after the signing of this Agreement. Employee understands that any such
revocation or rescission must be made in writing and delivered by hand or by
certified mail, return receipt requested, postmarked on or before the last day
within the applicable revocation period to: EnteroMedics, 2800 Patton Road, St.
Paul, MN 55113.

If Employee exercises the right to revoke or rescind any portion of the release
of claims, the Company may, at its option, either nullify this Agreement in its
entirety, or keep it in effect in all respects other than as to that portion of
the release of claims that Employee has revoked or rescinded. Employee agrees
and understands that if the Company chooses to nullify the Agreement in its
entirety, the Company will have no obligations under this Agreement.

3. Acceptance Period; Advice of Counsel. The terms of this General Release will
be open for acceptance by Employee for a period of 21 days during which time
Employee may consider whether or not to accept this General Release. Employee
agrees that changes to this General Release, whether material or immaterial,
will not restart this acceptance period. Employee is hereby advised to seek the
advice of an attorney regarding this General Release.

4. Binding Agreement. This General Release shall be binding upon, and inure to
the benefit of, Employee and Company and their respective successors and
permitted assigns.

5. Representation. Employee hereby acknowledges and states that Employee has
read this General Release. Employee further represents that this General Release
is written in language that is understandable to Employee, that Employee fully
appreciates the meaning of its terms, and that Employee enters into this General
Release freely and voluntarily.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Employee, after due consideration, has authorized, executed
and delivered this General Release all as of the date first written.

 

 

Employee

 

16



--------------------------------------------------------------------------------

EXHIBIT B

LIST OF ALL WORKS OF AUTHORSHIP AND INVENTIONS

TO ENTEROMEDICS, INC.:

The following is a complete list of all works of authorship or inventions that
may be relevant to the subject matter of my service as an employee of
EnteroMedics, Inc. (the “Company”) and that have been written, composed,
created, generated, conceived or first reduced to practice or learned by me,
alone or jointly with others, prior to my employment by the Company:

 

  ¨ There are no such works of authorship or inventions.

 

  ¨ See below:

 

  ¨ Additional Sheets are Attached.

 

 

(Employee’s signature)

 

(Employee’s name — please print) Date:

 

 

17